Kathryn Tassinari
Brent Wells
kathrynt50@comcast.net
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette, Suite 200
Eugene, OR 97401
(541) 686-1969
Of Attorneys for Plaintiff



                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON

GERALD DEAN BUNNER,                        )
                                           )      Case No. 6:16-cv-02370-SI
                                           )
                     Plaintiff,            )       ORDER APPROVING PLAINTIFF’S
     vs.                                   )       MOTION FOR ATTORNEY FEES
                                           )       PURSUANT TO 42 U.S.C. §406(b)
COMMISSIONER,                              )
Social Security Administration,            )
                                           )
                     Defendant.            )

     After considering Plaintiff's Motion for Attorney Fees, and counsel for Defendant having

no objection, Order is hereby granted in the sum of $6,880.08. for attorney fees pursuant to 42

U.S.C. §406(b), payable to HARDER, WELLS, BARON & MANNING, P.C., 474 Willamette,

Suite 200, Eugene, OR 97401. The Commissioner shall deduct from this amount an

administrative assessment under 42 U.S.C. §406(d) and pay Plaintiff’s counsel the balance.

                            15th day of October
     IT IS SO ORDERED this ____         _______, 2018.


                                            /s/ Michael H. Simon
                                           ___________________________________________
                                           United States District Judge
PRESENTED BY:
Kathryn Tassinari
Of Attorneys for Plaintiff


ORDER APPROVING MOTION FOR ATTORNEY FEES UNDER TO 42 U.S.C.§406(b) - 1
